Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 7/28/2021, with respect to the specification and drawing objections as well as 35 U.S.C. 112 rejection have been fully considered and changes are accepted.  The drawing and specification objections as well as the 35 U.S.C. 112 rejection of 4/28/2021 has been withdrawn. 

Applicant's arguments filed 7/28/2021 with respect to 35 U.S.C. 103 rejections have been fully considered but they are not persuasive.  Applicant’s argument is direct to the deficiency of either Huang and Zhang either individually or in combination for teaching the amended claim which recites "an inductor including... a ferrite core, the ferrite core having a magnetic property that changes responsive to an amount of moisture absorbed into the ferrite core... the ferrite core over the stack of dielectric layers."  Examiner believes that this limitation is taught by Huang (see rejection below).  In particular, Huang teaches the ferromagnetic material 6 is indeed responsive to the moisture being sensed see paragraph [0017] of Huang (see also rejection below).  The ferromagnetic material 6 is disposed over parts of the dielectric layers (i.e. over 5 and 2 as seen at Fig. 1).  Even though Huang teaches the ferromagnetic material 6 disposed over dielectric layers 2 and 5, Huang does not explicitly teach the ferromagnetic material being disposed over all the dielectric layers.  However, it would have been .

Election/Restrictions
Newly submitted claims 38 – 42 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: New device claims 38 – 42 have a materially different design as the new claims now require a multi-layer printed circuit board (PCB) including a top layer”,  “a capacitor on the top layer”, “a ferrite core over the coil” which was not required by the device claim of claim 1 as originally claimed.   The inventions (original claims vs. newly added claims 38 – 42) do not overlap in scope, i.e., are mutually exclusive and the inventions (original claims vs. newly added claims 38 – 42) are not obvious variants.  In addition, new device claims 38 – 42 can be made by another and materially different process that does not require the particulars of the original method claims of 10 and original method claims of 14.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 38 – 42 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 33, 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104833710A to Huang Qing An et al. (hereinafter “Huang”).

Regarding Claim 29, Huang teaches a method of fabricating a device (see abstract describing MEMS humidity sensor and a manufacturing method thereof), the method comprising: 
forming a stack of dielectric layers (see stack of dielectric layers 2, 5, 7, 9 at Fig. 1 and paragraph [0036]) including first (2, Fig. 1), second (5, 7, Fig. 1), and third dielectric layers (9, Fig. 1), the first dielectric layer (2) formed over a semiconductor 
forming a capacitor (see capacitor lower plate 41 and capacitor upper plate 42, Fig. 1, see description at paragraph [0036]) on the first (2) and second (5, 7) dielectric layers, the capacitor (41, 42) having a-first and second conductive plates (41, 42, Fig. 1), the first conductive plate (41) formed on the first dielectric layer (2), and the second conductive plate (42) formed on the second dielectric layers (see second conductive layers 5, 7, Fig. 1);
forming an inductor (see sensitive inductors 31, 32, Fig. 1, see paragraph [0036]) on the first (2) and second dielectric layers (5, 7), the inductor having a coil (see for instance coil 31, Fig. 2) and a ferrite core (see ferromagnetic material layer 6, Fig. 1, see paragraph [0036]), the ferrite core (6) having a magnetic property that changes responsive to an amount of moisture absorbed into the ferrite core (see paragraph [0017] stating “…the moisture absorption layer is expanded after moisture absorption to deform the film under the moisture absorption layer, and the strain generated after the deformation of the ferromagnetic material layer is in the inverse hysteresis effect. Under the action, the magnetic permeability of the ferromagnetic material layer changes, because the value of the sensitive inductance is linear with the magnetic permeability of the ferromagnetic material layer, the magnetic permeability change of the ferromagnetic material layer causes the first sensitive inductance and the second The values of the sensitive inductors are similarly changed”, thus the ferromagnetic material layer 6 
coupling the capacitor (41, 42) to the inductor (31, 32, see arrangement at Figs. 2 and 3).
  Insofar as Huang may be construed as not explicitly teaching the ferrite core being over the stack dielectric layers (i.e. comprising all dielectric layers including 7 and 9), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the ferrite core over all the dielectric layers, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).


Regarding Claim 33, Huang teaches a sensor apparatus (see abstract, Fig. 1) comprising: 

a stack of dielectric layers (see stack of dielectric layers 2, 5, 7, 9, Fig. 1, see paragraph [0036]) including first (2, Fig. 1), second (5, 7, Fig. 1), and third dielectric layers (9, Fig. 1), the first dielectric layer (2) over the semiconductor substrate (1), the second dielectric layer (5, 7) on the first dielectric layer (2), and the third dielectric layer (9) on the second dielectric layer (5, 7, see arrangement at Fig. 1); 
a capacitor (see capacitor lower plate 41 and capacitor upper plate 42, Fig. 1, see description at paragraph [0036]) including first and second conductive plates (41, 42, respectively), the first conductive plate (41) on the first dielectric layer (2), and the second conductive plate (42) on the second dielectric layer (5, 7); and 
an inductor (see sensitive inductors 31, 32, Fig. 1, see paragraph [0036]) including a coil (see for instance coil 31, Fig. 2) and a ferrite core (see ferromagnetic material layer 6, Fig. 1, see paragraph [0036]), the ferrite core (6) having a magnetic property that changes responsive to an amount of moisture absorbed into the ferrite core (see paragraph [0017] stating “…the moisture absorption layer is expanded after moisture absorption to deform the film under the moisture absorption layer, and the strain generated after the deformation of the ferromagnetic material layer is in the inverse hysteresis effect. Under the action, the magnetic permeability of the ferromagnetic material layer changes, because the value of the sensitive inductance is linear with the magnetic permeability of the ferromagnetic material layer, the magnetic permeability change of the ferromagnetic material layer causes the first sensitive inductance and the second The values of the sensitive inductors are similarly changed”, thus the ferromagnetic material layer 6 deforms in response to the moisture absorption 
Insofar as Huang may be construed as not explicitly teaching the ferrite core being over the stack dielectric layers (i.e. comprising all dielectric layers including 7 and 9), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the ferrite core over all the dielectric layers, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding Claim 35, Huang teaches an excitation circuit coupled to the inductor and the capacitor (see circuit at Fig. 3, see paragraph [0017] describing the circuitry formed); and a sense circuit coupled to the inductor and the capacitor (see circuit at Fig. 3, see paragraph [0017] describing the circuitry formed), the sense circuit configured to determine an inductance of the inductor responsive to a change in the property of the ferrite core (see paragraph [0017] and [0036]).  

Regarding Claim 36, Huang teaches wherein the excitation circuit and the sense circuit are on the semiconductor substrate (see arrangement at Figs. 1 - 3).  

Allowable Subject Matter
Claims 21 – 25, 27 – 28 are allowed over the prior art of records.
Regarding Claim 21, the prior art does not appear to teach or suggest “an encapsulation compound over the third dielectric layer and partially surrounding the ferrite core, the encapsulation compound having an opening extending from an external surface of the encapsulation compound to an external surface of the ferrite core” in combination with the remaining limitations as required by independent claim 21.
Claims 30, 32, 34 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will again be made upon applicant’s response.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 form attached which includes the following references:
Huang Qing-An et al. (CN 104986719 A) teaches a wireless passive MEMS temperature humidity integrated sensor, the sensor comprising multiple substrates, ferromagnetic material, inductor coils and capacitive plates.
Zhang Cong et al. (CN 102944325 A) teaches a wireless temperature and humidity integrated sensor, using cantilever beam capacitance type humidity sensor with interdigital capacitance-inductance loop.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/
Primary Examiner, Art Unit 2861